Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a process for forming a high density rigid molded body with a fixed structure”. Applicant’s written description fails to disclose a high density rigid molded body with a fixed structure, this is new matter.
Claims 2-12, 14 and 16-18 are rejected as being dependent from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a process for forming a high density rigid molded body with a fixed structure” in the preamble, and “form the high density rigid molded body with the fixed structure” in the last two lines. It is unclear whether the limitation “with” indicates 1) that the process for forming a product that contains a high density rigid molded body and a fixed structure, or 2) that the process for forming uses a fixed structure to obtain a high density rigid molded body.  
Claims 2-12, 14 and 16-18 are rejected as being dependent from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 12, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayer et al. (U.S. Patent Application Publication No. 2013/0224840).
For claim 1, Bayer et al. disclose a process for forming a high density rigid molded body (as shown in Fig. 6) with a fixed structure (using enclosure 5 and lid as shown in Figs. 10-13 to form the molded body as shown in Fig. 6), comprising: providing a composite mycological material (as discussed in [0013]) comprising mycelial tissue enmeshed with a plurality of fibers (as discussed in [0040], [0043] and [0050]); obtaining a length of the composite mycological material (as shown in Fig. 6 in the cutaway view and as discussed in [0014]: the material 4 having a length); and applying sufficient heat and pressure (as discussed in [0043]: where enclosure placed in the incubation chamber “bonding”, and [0044]: “materials are layered or embedded” providing sufficient pressure, and [0142]: at a temperature of 75°F providing sufficient heat) to the length of the composite mycological material (as shown in Fig. 6: 4) to bond the composite mycological material ([0043]: “The enclosure is placed in an environmentally controlled incubation chamber as mycelia grows bonding the bulking particles and consuming the allotted nutrient(s).”) and form the high density rigid molded body with the fixed structure (as discussed in [0044]: “repeating steps 1-3 for applications in which materials are layered or embedded until the final composite media is produced “, [0045]: “The living composite, i.e. the particles bonded by the mycelia, is extracted from the enclosure”, [0163] and [0164]: “bonded into a cohesive whole”).
For claim 2, Bayer et al. discloses the process of claim 1, wherein the mycelial tissue comprises hyphae enmeshed with (as discussed in [0043] and [0050]) a plurality of fibers (as discussed in [0040]), further comprising: inoculating a substrate comprising the plurality of fibers with an inoculum of mycelial tissue (as discussed in [0047], [0077], [0078] and [0088]); and incubating the substrate for a sufficient period of time (as discussed in [0142]: “After 14 days of growth, the enclosures were removed from the incubator.”) for the inoculum of mycelial tissue to grow the hyphae and enmesh the hyphae with the plurality of fibers in the substrate (as discussed in [0043], [0142], [0163] and [0164]: “bonded into a cohesive whole”).
For claim 3, Bayer et al. discloses the process of claim 2, wherein the plurality of fibers comprises woven fibers (as discussed in [0206] and [0207]: “woven into a fibrous mesh”).
For claim 4, Bayer et al. discloses the process of claim 2, wherein the plurality of fibers comprises non-woven fibers (as discussed in [0206]: “material…is laid within the slurry mixture”, [0207]: “material...is fragmented”).
For claim 5, Bayer et al. discloses the process of claim 4, wherein the plurality of fibers are selected from the group consisting of: cellulosic fibers (as discussed in [0132] and [0137]: “coco coir”) and synthetic fibers.
For claim 6, Bayer et al. discloses the process of claim 1, wherein the composite mycological material (as discussed in [0013]) comprises: (1) a substrate comprising the plurality of fibers (as discussed in [0040]) and (2) a porous support layer (as discussed in [0191], [0192] and shown in Fig. 14: “a digestible or non-digestible 3-d framework within which the mycelium grows”), wherein the mycelial tissue comprises hyphae that extend through the porous support layer and enmesh with the substrate (as discussed in [0193], [0194], [0198] and [0199]), further comprising: inoculating the substrate with an inoculum of mycelial tissue (as discussed in [0197]), applying the substrate to the porous support layer (as discussed in [0048]: “inoculum is combined with the engineered substrate, which may be…fibers” and [0197]: “lattice is placed on in a bed of inoculum”); and incubating the substrate and porous support layer for a sufficient period of time (as discussed in [0199]: “After 1 to 2 weeks of growth, the grid is removed”) for the inoculum of mycelial tissue to grow the hyphae such that the hyphae extend through (as discussed in [0197] and shown in Fig. 14: 8) the porous support layer (Fig. 14: 14) and enmesh with the substrate to form the composite mycological material (as discussed in [0193], [0199] and shown in Fig. 14).
For claim 7, Bayer et al. discloses the process of claim 6, wherein the porous support layer comprises a synthetic material (as discussed in [0192]: the framework may be plastic).
For claim 8, Bayer et al. discloses the process of claim 6, wherein the porous support layer comprises a plastic material (as discussed in [0192]: the framework may be plastic).
For claim 9, Bayer et al. discloses the process of claim 8, wherein the porous support layer comprises a plastic mesh (as discussed in [0192]: the framework may be plastic, flexible or rigid grid as shown in Fig. 14).
For claim 10, Bayer et al. discloses the process of claim 1, wherein applying heat to the composite mycological material comprises applying heat at a temperature of between 25°C and 2000°C (as discussed in [0152]).
For claim 12, Bayer et al. discloses the process of claim 1, comprising: positioning the length of the composite mycological material on a mold form, and wherein applying heat and pressure comprises applying the heat and pressure such that the fixed structure has a shape that conforms to the mold form (as discussed in [0162], [0163], [0164]: “The loose fill particles and fibers have now been bonded into a cohesive whole by the fungi's mycelium producing a rectangular object with a net shape closely matching that of the growth enclosure.”, heat and pressure bind the mycological material using the enclosure). 
For claim 14, Bayer et al. discloses the process of claim 1, further comprising: positioning the length of the composite mycological material on a flat surface, and wherein applying heat and pressure comprises applying heat and pressure using a heated press such that the fixed structure comprises a sheet of composite mycological material (as discussed in [0154], [0155]: “the two primary faces of the rectangular panel 10 are bonded to two sheets 11 of oriented strand board (OSB). An air-curing adhesive was used in conjunction with clamps to secure the OSB faces to the mycelia bonded core.”, [0156] and [0157]: “However, a range of adhesives, including thermoset resins and other types could be used to produce a bond between the mycelia bonded composite core and the exterior faces.”, heat and pressure bind the mycological material using the enclosure).
For claim 17, Bayer et al. discloses the process of claim 2, wherein the hyphae extend around the plurality of fibers (as discussed in [0040], [0043] and [0199]: “the mycelium is grown over and through the grid producing a dense network of oriented hyphae. Over time, the hyphae will interweave producing a dense 3-D mat”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al., as above.
For claim 11, Bayer et al. discloses the invention substantially as claimed, but fails to specifically show the process of claim 1, wherein applying pressure to the composite mycological material comprises applying pressure at a pressure of between 0.1 pounds per square inch and 1000 pounds per square inch. However, this is a product by process limitation. Pressure is applied to the composite mycological material with a fixed structure (as discussed in [0163] and [0164]: the lid on the enclosure provides sufficient pressure to fully enclose and prevent gaseous exchange and the material is “bonded into a cohesive whole”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Bayer et al. to include the step of applying pressure at a pressure of between 0.1 pounds per square inch and 1000 pounds per square inch for the advantage of sufficiently bonding the mycological material, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 16, Bayer et al. discloses the invention substantially as claimed, including wherein the composite mycological material comprises a water content (as discussed in [0040], [0078], and [0199]), and dehydrating the composite mycological material (as discussed in [0144], [0145], and [0199]), but fails to specifically show the process of claim 1, wherein providing the composite mycological material comprises: dehydrating the composite mycological material such that the water content of the composite mycological material is less than 20% water by mass. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Bayer et al. to include the step of dehydrating the composite mycological material such that the water content of the composite mycological material is less than 20% water by mass for the advantage of preventing the further growth of hyphae, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bayer et al. in view of Laboutiere et al. (WO 2014/195641 A1, as cited by Applicant in IDS mailed 3/23/2021).
For claim 18, Bayer et al. fails to specifically disclose the process of claim 1, wherein the mycelial tissue comprises chitin and glucan-containing mycelial cells. However, Laboutiere et al. teaches a process of forming a composite mycological material comprising mycelial tissue, wherein the mycelial tissue comprises chitin and glucan-containing mycelial cells (as discussed in the last line of page 6 of the translated disclosure: “The walls of the mycelium consist of two main components: chitin and glucans.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Bayer et al. to include the mycelial tissue comprises chitin and glucan-containing mycelial cells as taught by Laboutiere et al. for the advantage of providing a hard and strong material used as the basis for the molded body.

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive. 
Applicant argues “Bayer does not disclose "applying heat and pressure . . . to bond the mycological material into the fixed structure.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “bond the mycological material into the fixed structure”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, the language of claim 1 fails to disclose what is encompassed by “sufficient” heat and pressure. Thus, as discussed in [0043]: where enclosure placed in the incubation chamber “bonding”, and in [0044]: “materials are layered or embedded” providing sufficient pressure, and in [0142]: at a temperature of 75°F providing sufficient heat, where the process forms a high density rigid molded body, as shown in Fig. 6.

	Applicant argues, “Bayer's discussion of the role of pressure also does not teach applying pressure for the reasons provided in the present application and as covered by the embodiment recited in Claim 1. Bayer at [0142] and [0163] recites "[o]pening the enclosures lids after 5 and 10 days allowed gaseous exchange. In some cases, lids included filter disks allowing continuous gas exchange." Thus, applying pressure was not an element disclosed for the bonding of the mycological material into a fixed structure, nor was it an essential element for the fungal growth steps or the drying steps.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “applying pressure was not an element disclosed for the bonding of the mycological material into a fixed structure”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner maintains that the recited process of forming is disclosed by the Bayer et al. reference because Bayer et al. discloses in [0044]: “materials are layered or embedded”, and in [0164]: the lid and the enclosure fully enclose and prevent gaseous exchange, thus this “sufficient” pressure binds the mycological material “into a cohesive whole”. 
It should also be noted that the steps as recited in the claims of the present application are not required to be performed in any particular order. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611. The examiner can normally be reached 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIELLE A CLERKLEY/           Examiner, Art Unit 3643